 

 

 

 

 

 

 

 

 

 

KBR

BENEFIT RESTORATION PLAN

 

 

 

 

 

 

 

 

 

 

 

 

Restated December 31, 2008

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE I Purpose of the Plan

1

ARTICLE II Definitions

1

ARTICLE III Administration of the Plan

3

ARTICLE IV Allocations Under the Plan; Participation in Plan; Selection for
Awards

4

ARTICLE V Non-Assignability of Awards

4

ARTICLE VI Vesting

5

ARTICLE VII Distribution of Awards

5

ARTICLE VIII Nature of Plan

6

ARTICLE IX Funding of Obligation

6

ARTICLE X Amendment or Termination of Plan

7

ARTICLE XI General Provisions

7

ARTICLE XII Effective Date

8

SCHEDULE A

9

APPENDIX A

10

ARTICLE XIII Allocations Under the Plan; Participation in the Plan; Selection
for Awards

10

ARTICLE XIV Distribution of Awards

10

 

 

 

(i)

 



 

--------------------------------------------------------------------------------

KBR

BENEFIT RESTORATION PLAN

 

W I T N E S S E T H:

WHEREAS, the Board of Directors of Halliburton Company (“Halliburton”) has
previously adopted the Halliburton Company Benefit Restoration Plan, as most
recently amended and restated effective January 1, 2004, for the benefit of its
employees and the employees of its subsidiaries to aid such employees in making
more adequate provision for their retirement; and

WHEREAS, Halliburton determined that it would be appropriate and desirable for
Halliburton to separate the business and assets of KBR, Inc. (the “Company”) and
its subsidiaries, from the business and assets of Halliburton and its other
subsidiaries through an initial public offering of the common stock of the
Company; and

WHEREAS, Halliburton plans to take action which will result in the Company and
its subsidiaries ceasing to be a member of the Halliburton controlled group; and

WHEREAS, the Company desires to provide benefits for certain of its new
employees including certain current employees who had previously participated in
the HAL Plan, as hereafter defined; and

WHEREAS, pursuant to the terms of the HAL Plan, each Employer thereunder was
liable for the benefits related to its employees, and the Company and the
Employers hereunder desire to continue to provide to such employees an
opportunity to make deferrals of certain amounts, consistent with the provisions
of Section 409A of the Internal Revenue Code of 1986 as amended (the “Code”);
and

WHEREAS, the provisions of the HAL Plan, as amended through the Effective Date,
will remain in effect for all deferrals prior to the Effective Date; and

WHEREAS, the Company desires to preserve the material terms of the HAL Plan as
in effect on December 31, 2004 (the “Grandfathered Plan”) in order that the
Grandfathered Plan qualify as a grandfathered plan for purposes of Section 409A
of the Code; and

WHEREAS, certain provisions applicable solely to the Grandfathered Plan are
preserved in Appendix A, for purposes of determining the terms applicable to
amounts deferred under the Grandfathered Plan, which provisions shall be
substituted for the corresponding provisions contained herein.

NOW THEREFORE, the HAL Plan, including the Grandfathered Plan, is hereby
continued for Participants with the terms set forth below, and is hereby renamed
the KBR Benefit Restoration Plan to read as follows, effective as of the
Effective Date:

 

 

(ii)

 



 

--------------------------------------------------------------------------------

ARTICLE I

 

Purpose of the Plan

The purpose of the KBR Benefit Restoration Plan is to provide a vehicle to
restore qualified plan benefits which are reduced as a result of limitations on
contributions imposed under the Internal Revenue Code or due to participation in
other company sponsored plans and to defer compensation that would otherwise be
treated as excessive employee remuneration within the meaning of Section 162(m)
of the Internal Revenue Code.

ARTICLE II

 

Definitions

Where the following words and phrases appear in the Plan, they shall have the
respective meanings set forth below, unless their context clearly indicates to
the contrary.

(A)      Account: An individual account for each Participant on the books of
such Participant’s Employer to which is credited amounts allocated for the
benefit of such Participant pursuant to the provisions of Article IV, Paragraphs
(A) and (B), amounts transferred to the Plan from other deferred compensation
plans, and interest credited pursuant to the provisions of Article IV, Paragraph
(D).

(B)      Allocation Year: The calendar year for which an allocation is made to a
Participant’s Account pursuant to Article IV.

 

(C)

Board: The Board of Directors of the Company.

 

(D)

Code: The Internal Revenue Code of 1986, as amended.

(E)       Committee: The administrative committee appointed by the Compensation
Committee to administer the Plan.

 

(F)

Compensation Committee: The Compensation Committee of the Board.

(G)      Company: KBR, Inc. or, only for amounts deferred under the HAL Plan and
similar purposes, Halliburton Company.

(H)      Deconsolidation Date: The date upon which an event reduces the amount
of the Company stock owned directly or indirectly by Halliburton Company to be
less than the amount required for Halliburton Company to control the Company
within the meaning of Section 1504(a)(2) of the Code.

(I)        Effective Date: The effective date of this restatement is
December 31, 2008. The original effective date of the Plan is the
Deconsolidation Date.

(J)       Employee: Any employee of an Employer. The term does not include
independent contractors or persons who are retained by an Employer as
consultants only.

 

 

1

 



 

--------------------------------------------------------------------------------

(K)      Employer: The Company, each of the entities identified on Schedule A
and each eligible organization designated as an Employer in accordance with the
provisions of Article III of the Plan.

(L)       ERISA: The Employee Retirement Income Security Act of 1974, as
amended.

(M)     Grandfathered Plan: The Halliburton Company Benefit Restoration Plan as
in effect on December 31, 2004, the material terms of which have not been
materially modified (within the meaning of Section 409A) after October 3, 2004,
and are preserved and continued in the Plan as reflected in Appendix A.

(N)      Grandfathered Plan Account: A memorandum bookkeeping account
established on the records of the Employer for a Participant that is credited
with specified deferrals of amounts earned and vested prior to January 1, 2005,
and the interest on such amounts determined in accordance with Article XIII,
Paragraph (B) of the Grandfathered Plan. A Participant has a 100%
non-forfeitable interest in his or her Grandfathered Plan Account at all times.

(O)      HAL Plan: The Halliburton Company Benefit Restoration Plan, as amended
and restated effective January 1, 2004 and as subsequently amended with respect
to any period up to the Effective Date.

(P)       Participant: An Employee whose compensation from the Employers for an
Allocation Year is in excess of the limit set forth in Section 401 (a)(17) of
the Code for such Allocation Year or who has made elective deferrals for such
Allocation Year under the KBR Elective Deferral Plan. The foregoing
notwithstanding, an Employee whose employment with an Employer is terminated
prior to the last day of an Allocation Year for any reason other than death,
disability or retirement in accordance with the terms of his or her Employer’s
retirement policy shall not be eligible to participate in the Plan for such
Allocation Year and, accordingly, such Employee’s Account shall not be credited
with any allocation under Article IV, Paragraph (A) for such Allocation Year

(Q)      Plan: The KBR Benefit Restoration Plan, as amended from time to time,
constituting a continuation of the HAL Plan.

(R)      Section 409A (“409A”): Internal Revenue Code Section 409A and the
applicable proposed Department of Treasury Regulations and other Treasury
guidance thereunder.

(S)       Subsidiary: At any given time, a company (whether a corporation,
partnership, limited liability company or other form of entity) in which the
Company or any other of its Subsidiaries or both owns, directly or indirectly,
an aggregate equity interest of 80% or more.

(T)       Termination of Service: “Separation from service” or “Termination of
Employment”, as defined in Treasury Regulation §1.409A-1(h).

 

 

2

 



 

--------------------------------------------------------------------------------

 

(U)

Trust: Any trust created pursuant to the provisions of Article IX.

 

(V)

Trust Agreement: The agreement establishing the Trust.

 

(W)

Trust Fund: Assets under the Trust as may exist from time to time.

 

(X)

Trustee: The trustee of the Trust.

ARTICLE III

 

Administration of the Plan

(A)      The Compensation Committee shall appoint a Committee to administer,
construe and interpret the Plan. Such Committee, or such successor Committee as
may be duly appointed by the Compensation Committee, shall serve at the pleasure
of the Compensation Committee. Decisions of the Committee, with respect to any
matter involving the Plan, shall be final and binding on the Company, its
shareholders, each Employer and all officers and other executives of the
Employers. For purposes of ERISA, the Committee shall be the Plan
“administrator” and shall be the “named fiduciary” with respect to the general
administration of the Plan.

(B)      The Committee shall maintain complete and adequate records pertaining
to the Plan, including but not limited to Participants’ Accounts, amounts
transferred to the Trust, reports from the Trustee and all other records which
shall be necessary or desirable in the proper administration of the Plan. The
Committee shall furnish the Trustee such information as is required to be
furnished by the Committee or the Company pursuant to the Trust Agreement.

(C)      The Company shall indemnify and hold harmless each member of the
Committee against any and all expenses and liabilities arising out of his or her
administrative functions or fiduciary responsibilities, including any expenses
and liabilities that are caused by or result from an act or omission
constituting the negligence of such member in the performance of such functions
or responsibilities, but excluding expenses and liabilities that are caused by
or result from such member’s own gross negligence or willful misconduct.
Expenses against which such member shall be indemnified hereunder shall include,
without limitation, the amounts of any settlement or judgment, costs, counsel
fees, and related charges reasonably incurred in connection with a claim
asserted or a proceeding brought or settlement thereof.

(D)      The Committee may designate any Subsidiary as an Employer by written
instrument delivered to the Secretary of the Company and the designated
Employer. Such written instrument shall specify the effective date of such
designated participation, may incorporate specific provisions relating to the
operation of the Plan which apply to the designated Employer only and shall
become, as to such designated Employer and its employees, a part of the Plan.
Each designated Employer shall be conclusively presumed to have consented to its
designation and to have agreed to be bound by the terms of the Plan and any and
all amendments thereto upon its submission of information to the Committee
required by the terms of or with respect to the Plan; provided, however, that
the terms of the Plan may be modified so as to increase the obligations of an
Employer only with the consent of such Employer, which consent shall be
conclusively presumed to have been given by such Employer upon its submission of
any

 

 

3

 



 

--------------------------------------------------------------------------------

information to the Committee required by the terms of or with respect to the
Plan. Except as modified by the Committee in its written instrument, the
provisions of this Plan shall be applicable with respect to each Employer
separately, and amounts payable hereunder shall be paid by the Employer which
employs the particular Participant, if not paid from the Trust Fund.

(E)       No member of the Committee shall have any right to vote or decide upon
any matter relating solely to himself or herself under the Plan or to vote in
any case in which his or her individual right to claim any benefit under the
Plan is particularly involved. In any case in which an Committee member is so
disqualified to act and the remaining members cannot agree, the Compensation
Committee shall appoint a temporary substitute member to exercise all the powers
of the disqualified member concerning the matter in which he or she is
disqualified.

ARTICLE IV  

Allocations Under the Plan;

Participation in Plan; Selection for Awards

(A)      The Committee shall determine for each Allocation Year which
Participants’ allocations of Employer contributions (other than matching
contributions) under qualified defined contribution plans sponsored by the
Employers have been reduced for such Allocation Year by reason of the
application of Section 401 (a)(17) or Section 415 of the Code, or any
combination of such Sections, or by reason of elective deferrals under the KBR
Elective Deferral Plan, and shall allocate to the credit of each such
Participant under the Plan an amount equal to the amount of such reductions
applicable to such Participant. In addition, the Committee shall allocate to the
credit of each Participant under the Plan the amount of Employer matching
contributions that would have been allocated to such Participant’s account under
Employer’s qualified defined contribution plan with respect to (i) the amount of
such Participant’s compensation (as such term is defined in Employer’s qualified
defined contribution plan) deferred under the KBR Elective Deferral Plan for
such Allocation Year and (ii) the amount of such compensation not so deferred
that is in excess of the compensation limit under Section 401 (a)(17) of the
Code for such Allocation Year.

(B)      Allocations to Participants under the Plan shall be made by crediting
their respective Account on the books of their Employers as of the last day of
the Allocation Year. Accounts of Participants shall also be credited with
interest as of the last day of each Allocation Year, at the rate set forth in
Paragraph (C) below, on the average monthly credit balance of the Account being
calculated by using the balance of each Account on the first day of each month.
Prior to Termination of Service, the annual interest shall accumulate as a part
of the Account balance. After Termination of Service, the annual interest for
such Allocation Year shall be paid as more particularly set forth hereinafter in
Article VII, Paragraph (D).

(C)      Interest shall be credited on amounts allocated to Participants’
Account at the rate of 10% per annum.

ARTICLE V

 

Non-Assignability of Awards

 

 

4

 



 

--------------------------------------------------------------------------------

No Participant shall have any right to commute, encumber, pledge, transfer or
otherwise dispose of or alienate any present or future right or expectancy which
he or she may have at any time to receive payments of any allocations made to
such Participant, all such allocations being expressly hereby made
non-assignable and non-transferable; provided, however, that nothing in the
Article shall prevent transfer (A) by will, (B) by the applicable laws of
descent and distribution or (C) pursuant to an order that satisfies the
requirements for a “qualified domestic relations order” as such term is defined
in section 206(d)(3)(B) of the ERISA and section 414(p)(1)(A) of the Code,
including an order that requires distributions to an alternate payee prior to a
Participant’s “earliest retirement age” as such term is defined in section
206(d)(3)(E)(ii) of the ERISA and section 414(p)(4)(B) of the Code. Attempts to
transfer or assign by a Participant (other than in accordance with the preceding
sentence) shall, in the sole discretion of the Compensation Committee after
consideration of such facts as it deems pertinent, be grounds for terminating
any rights of such Participant to any awards allocated to but not previously
paid over to such Participant.

ARTICLE VI

 

Vesting

All amounts credited to a Participant’s Account shall be fully vested and not
subject to forfeiture for any reason except as provided in Article V.

ARTICLE VII

 

Distribution of Awards

(A)      Upon Termination of Service of a Participant the Committee (i) shall
certify to the Trustee or the treasurer of the Employer, as applicable, the
amount credited to the Participant’s Account on the books of each Employer for
which the Participant was employed at a time when he or she earned an award
hereunder, and (ii) shall determine whether the payment of the amount credited
to the Participant’s Account under the Plan is to be paid directly by the
applicable Employer, from the Trust Fund, if any, or by a combination of such
sources (except to the extent the provisions of the Trust Agreement if any,
specify payment from the Trust Fund).

(B)      Any amount payable under Paragraph (A) above shall be paid in a single
lump sum payment upon Termination of Service. Notwithstanding the foregoing, in
the case of a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code, any payment payable as a result of the
Participant’s Termination of Service (other than death or disability (as defined
under Section 409A of the Code)) shall not be payable before the earlier of
(i) the date that is six months after the Participant’s Termination of Service,
(ii) the date of the Employee’s death, or (iii) the date that otherwise complies
with the requirements of Section 409A. For purposes of the Plan, a Participant
shall be a “specified employee” for the twelve-month period beginning on April 1
of a Plan Year if the Participant is a “key employee” as defined in Section
416(i) of the Code (without regard to Section 416(i)(5) of the Code) as of
December 31 of the preceding Plan Year.

 

 

5

 



 

--------------------------------------------------------------------------------

(C)      The Trustee or the treasurer of the Employer, as applicable, shall make
payment of awards in the manner required by Paragraph (B) above, subject to all
of the other terms and conditions of this Plan and the Trust Agreement, if any.
This Plan shall be deemed to authorize the payment of all or any portion of a
Participant’s award from the Trust Fund, to the extent such payment is required
by the provisions of the Trust Agreement, if any.

(D)      Interest on any payment to be paid to a specified employee under
Paragraph (B) above that is delayed because of Section 409A shall be paid with
the final payment. In such case, the interest is accrued on an annual basis, and
the “specified employee” will be entitled to the prorated portion of such annual
interest, as calculated up until the actual date of payout pursuant to this
Paragraph.

(E)       If a Participant shall die while in the service of an Employer, or
after Termination of Service and prior to the time when all amounts payable to
him or her under the Plan have been paid to such Participant, any remaining
amounts payable to the Participant hereunder shall be payable to the estate of
the Participant. The Committee shall cause the Trustee or the treasurer of the
Employer, as applicable, to pay to the estate of the Participant all of the
benefits then standing to his or her credit in a lump sum.

(F)       If the Plan is terminated pursuant to the provisions of Article X, the
Compensation Committee may, at its election and in its sole discretion, cause
the Trustee or the treasurer of the Employer, as applicable, to pay to all
Participants all of the awards then standing to their credit in the form of lump
sum payments, provided such distribution is in compliance with the requirements
of Section 409A.

ARTICLE VIII

 

Nature of Plan

This Plan constitutes a mere promise by the Employers to make benefit payments
in the future and Participants have the status of general unsecured creditors of
the Employers. Further, the adoption of this Plan and any setting aside of
amounts by the Employers with which to discharge their obligations hereunder
shall not be deemed to create a trust; legal and equitable title to any funds so
set aside shall remain in the Employers, and any recipient of benefits hereunder
shall have no security or other interest in such funds. Any and all funds so set
aside shall remain subject to the claims of the general creditors of the
Employers, present and future. This provision shall not require the Employers to
set aside any funds, but the Employers may set aside such funds if they choose
to do so.

ARTICLE IX

 

Funding of Obligation

Article VIII above to the contrary notwithstanding, the Employers may fund all
or part of their obligations hereunder by transferring assets to a domestic
trust if the provisions of the trust agreement creating the Trust require the
use of the Trust’s assets to satisfy claims of an Employer’s general unsecured
creditors in the event of such Employer’s insolvency and provide

 

 

6

 



 

--------------------------------------------------------------------------------

that no Participant shall at any time have a prior claim to such assets. Any
transfers of assets to a trust may be made by each Employer individually or by
the Company on behalf of all Employers. The assets of the Trust shall not be
deemed to be assets of this Plan.

ARTICLE X

 

Amendment or Termination of Plan

The Compensation Committee shall have the power and right from time to time to
modify, amend, supplement, suspend or terminate the Plan as it applies to each
Employer, provided that no such change in the Plan may deprive a Participant of
the amounts allocated to his or her Account or be retroactive in effect to the
prejudice of any Participant and the interest rate applicable to amounts
credited to Participants’ Accounts for periods subsequent to Termination of
Service shall not be reduced below 6% per annum. Any such modification,
amendment, supplement, suspension or termination shall be in writing and signed
by a member of the Compensation Committee.

ARTICLE XI

 

General Provisions

(A)      No Participant shall have any preference over the general creditors of
an Employer in the event of such Employer’s insolvency.

(B)      Nothing contained herein shall be construed to give any person the
right to be retained in the employ of an Employer or to interfere with the right
of an Employer to terminate the employment of any person at any time.

(C)      If the Committee receives evidence satisfactory to it that any person
entitled to receive a payment hereunder is, at the time the benefit is payable,
physically, mentally or legally incompetent to receive such payment and to give
a valid receipt therefor, and that an individual or institution is then
maintaining or has custody of such person and that no guardian, committee or
other representative of the estate of such person has been duly appointed, the
Committee may direct that such payment thereof be paid to such individual or
institution maintaining or having custody of such person, and the receipt of
such individual or institution shall be valid and a complete discharge for the
payment of such benefit.

(D)      Payments to be made hereunder may, at the written request of the
Participant, be made to a bank account designated by such Participant, provided
that deposits to the credit of such Participant in any bank or trust company
shall be deemed payment into his or her hands.

(E)       Wherever any words are used herein in the masculine, feminine or
neuter gender, they shall be construed as though they were also used in another
gender in all cases where they would so apply, and whenever any words are used
herein in the singular or plural form, they shall be construed as though they
were also used in the other form in all cases where they would so apply.

 

 

7

 



 

--------------------------------------------------------------------------------

(F)       THIS PLAN SHALL BE CONSTRUED AND ENFORCED UNDER THE LAWS OF THE STATE
OF TEXAS EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL LAW.

(G)      It is intended that the provisions of this Plan satisfy the
requirements of Section 409A and that the Plan be operated in a manner
consistent with such requirements to the extent applicable. Therefore, the
Committee may make adjustments to the Plan and may construe the provisions of
the Plan in accordance with the requirements of Section 409A.

ARTICLE XII

 

Effective Date

This Plan shall be effective from the Effective Date and shall continue in force
during subsequent years unless amended or revoked by action of the Compensation
Committee.

 

 

KBR, INC.

 

 

 

By:

 

 

 

 

 

8

 



 

--------------------------------------------------------------------------------

SCHEDULE A

 

KBR Technical Services, Inc.

 

Kellogg Brown & Root LLC

 

KBR, Inc.

 

BE&K, Inc. and its subsidiaries

 

 

9

 



 

--------------------------------------------------------------------------------



APPENDIX A

Articles XIII and XIV of the Plan are referred to as the “Grandfathered Plan”.
The Grandfathered Plan contains the provisions governing the deferrals of
accounts earned and vested by Participants on or before December 31, 2004. This
Appendix A preserves the material terms of the Grandfathered Plan as in effect
on December 31, 2004, and is intended to satisfy the requirements of Section
409A as to grandfathered amounts. The provisions of this Appendix A shall apply
to, and be effective only with respect to, the deferral of earned and vested
amounts under the Grandfathered Plan before January 1, 2005, and the interest on
the Trust Fund pursuant to Section (B) of Article XIII, below, and credited at
any time. The Plan provides for separate accounting of such amounts deferred,
earned, and vested before January 1, 2005, and such interest on the Trust Fund.

No amendment to the Plan shall be deemed to amend this Appendix A and the
relevant provisions of the Plan in effect prior to such amendment unless
otherwise specifically set forth therein. Pursuant to Section 1.409A-6(a)(4) of
the Proposed Treasury Regulations, a modification is material “if a benefit or
right existing as of October 3, 2004 is materially enhanced or a new material
benefit or right is added....”

The provisions of the Plan applicable to the Grandfathered Plan Accounts shall
be administered in a manner consistent with the Grandfathered Plan and Appendix
A. Wherever the Plan has added, changed, or otherwise altered any terms of the
Grandfathered Plan that were in effect on December 31, 2004, in a manner that
would constitute a material modification, as described above, such changes will
be disregarded in the administration of the Grandfathered Plan Accounts herein.

ARTICLE XIII

 

Allocations Under the Plan;  

Participation in the Plan; Selection for Awards

 

(A)      There shall be no further allocations to any Participant under the
Grandfathered Plan.

(B)      Interest shall be credited on amounts allocated to Participants’
Account at the rate of 10% per annum.

ARTICLE XIV

 

Distribution of Awards

(A)      Upon Termination of Service of a Participant the Committee (i) shall
certify to the Trustee or the treasurer of the Employer, as applicable, the
amount credited to the Participant’s Account on the books of each Employer for
which the Participant was employed at a time when he or she earned an award
hereunder, and (ii) shall determine whether the payment of the amount credited
to the Participant’s Account under the Plan is to be paid directly by the

 

 

10

 



 

--------------------------------------------------------------------------------

applicable Employer, from the Trust Fund, if any, or by a combination of such
sources (except to the extent the provisions of the Trust Agreement if any,
specify payment from the Trust Fund) and (iii) shall determine and certify to
the Trustee or the treasurer of the Employer, as applicable, the method of
payment of the amount credited to a Participant’s Account, selected by the
Committee from among the following alternatives:

 

(1)

single lump sum payment upon Termination of Service;

(2)       payment of one-half of the Participant’s balance upon Termination of
Service, with payment of the additional one-half to be made on or before the
last day of a period of one year following Termination;

(3)       in monthly installments over a period not to exceed ten years with
such payments to commence upon Termination of Service.

The above notwithstanding, if the total amount credited to the Participant’s
Account upon Termination of Service is less than $50,000, such amount shall
always be paid in a single lump sum payment upon Termination of Service.

(B)      Interest on the second half of a payment under Paragraph (A)(2) above
shall be paid with the final payment, while interest on payments under Paragraph
(A)(3) above may be paid at each year end or may be paid as a part of a level
monthly payment computed by the Committee through the use of such methodologies
as the Committee shall select from time to time for such purpose.

(C)      If a Participant shall die while in the service of an Employer, or
after Termination of Service and prior to the time when all amounts payable to
him or her under the Plan have been paid to such Participant, any remaining
amounts payable to the Participant hereunder shall be payable to the estate of
the Participant. The Committee shall cause the Trustee or the treasurer of the
Employer, as applicable, to pay to the estate of the Participant all of the
awards then standing to his or her credit in a lump sum or in such other form of
payment consistent with the alternative methods of payment set forth above as
the Committee shall determine after considering such facts and circumstances
relating to the Participant and his or her estate as it deems pertinent.

(D)      If the Plan is terminated pursuant to the provisions of Article X, the
Compensation Committee may, at its election and in its sole discretion, cause
the Trustee or the treasurer of the Employer, as applicable, to pay to all
Participants all of the awards then standing to their credit in the form of lump
sum payments.

 

 

11

 



 

 